Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 and 9-11 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
 
Response to Arguments
Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection, particularly, the Salgado reference replacing the Jones reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkland et al (US Pat. 9,338,008), hereafter, “Kirkland,” in view of Salgado et al (US Pub. 2008/0239365), hereafter, “Salgado,” and Nunn et al (US Pub. No. 2014/0165167), hereafter, “Nunn.”

As claim 1, Kirkland discloses an information processing apparatus managed by an administrator and used by a plurality of users (Abstract), comprising: 
a reception unit that receives a disclosure request from the administrator related to secret information for a target job processed by the information processing apparatus (Abstract, particularly, “The server can be configured to receive a request from a client to access the deposit of secret information, send an authorization request to at least one designated trustee in the set of designated trustees for the deposit of secret information, receive responses over the network from one or more of the designated trustees in the set of designated trustees and apply a trustee policy to the responses from the one or more designated trustees in the set of trustees to determine if the request is authorized.” the secret information is discussed in column 1, lines 16-23, particularly, “Encryption methods, technologies, and products necessarily involve at least one, if not multiple pieces of ‘secret’ information. This information may take the form of keys, passwords, pass phrases, salts, etc.” and thus is “for a target job among multiple jobs information processing apparatus” e.g. encrypting, accessing via passwords, etc.); and 
a request unit that requests a disclosure of the secret information with respect to a user of the target job that is a target of the disclosure request (Abstract, particularly, “The server can be configured to receive a request from a client to access the deposit of secret information, 
But, Kirkland does not disclose the reception unit selects one or more target jobs among multiple jobs satisfying a specified condition, and receives a disclosure permission related to secret information of the target job; and
a display unit displays the target job by applying a mask to a least a part of the target job which is displayed along side with unmasked jobs of the multiple jobs as the unmasked jobs do not satisfy the specified condition.
However, Salgado discloses a reception unit selects one or more target jobs satisfying a specified condition, and receives a disclosure permission related to secret information of the target job (Fig. 3, labels S108, S110 and [0048]-[0049], particularly, “At S108, the user may select mask type rules for applying certain types of mask to the highlighted or otherwise selected text elements, for example, by selecting mask colors…At S110 a job description is created for the print job, which in the exemplary embodiment, includes rules for masking based on the user selections.”), and
a display unit displays the target job by applying a mask to a least a part of the target job which is displayed along side with unmasked jobs of the multiple jobs as the unmasked jobs do not satisfy the specified condition ([0054], particularly, “At S120, the modified document, including masks, is output on the output device. In one embodiment, the output device prints the document with each instance of the specified text element masked in the desired color. In 
However, Salgado discloses a reception unit selects one or more target jobs satisfying a specified condition, and receives a disclosure permission related to secret information in the selected one or more target jobs ([0379], particularly, “A layered approach to management of requests allows the system to respond suitably to many types of requests flexibly, if a request requires a human assistant, an expediter or searcher guide may be assigned to the task. If a request requires access to confidential information, a confidential guide, who may access, but not reveal content of private or redacted records is assigned to respond to the request.” “requiring access to confidential information” reading on “a specified condition”) .
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Kirkland and Salgado in order to provide a means to associate specific conditions and information to jobs/tasks thereby allowing greater control over their management.
However, the combination of Kirkland and Salgado does not explicitly disclose the reception unit selects one or more target jobs satisfying a specified condition, and wherein the specified condition is a period of the secret information disclosure is specified.
But Nunn discloses the reception unit selects one or more target jobs satisfying a specified condition, and wherein the specified condition is a period of the secret information disclosure is specified ([0025]-[0026], particularly, “The secret may also expire after a time period expires (e.g. enough time to use the secret to access the resource and/or perform a desired operation) such as ten minutes, twenty minutes, thirty minutes, and the like” secrets have a specified period of time).


As to claims 10 and 11, they are rejected by a similar rationale to that set forth in claim 1’s rejection. 

As to claim 2, the teachings of Kirkland, Salgado and Nunn as combined for the same reasons set forth in claim 1’s rejection further disclose the request unit transmits disclosure request information requesting the disclosure of the secret information to a contact address of the user of the target job obtained from user information that includes contact addresses of the plurality of users (Kirkland, column 6, lines 21-36, particularly, “In other implementations, the trustee may be sent an email or other message requesting authorization.”).

As to claim 3, the teachings of Kirkland, Salgado and Nunn as combined for the same reasons set forth in claim 1’s rejection further disclose the information processing apparatus cancels a secrecy setting of the secret information according to a disclosure permission in response to the transmitted disclosure request information (Kirkland, Fig. 6 and column 14, lines 7-30, particularly, “The server can receive authorization responses from trustees (step 612) and determine if release of the deposit is permitted (step 614) based on the policies associated with the deposit. If a trustee application is not provided, the trustee may respond by email, accessing a web site or taking other action through which the trustee is permitted to provide authorization.”).

As to claim 4, the teachings of Kirkland, Salgado and Nunn as combined for the same reasons set forth in claim 1’s rejection further disclose the reception unit receives a disclosure request from the administrator for each item set as the secret information from among a plurality of items included in job information of the target job (Kirkland, column 13, lines 56-61; multiple deposits may share the same handle).

As to claim 5, the teachings of Kirkland, Salgado and Nunn as combined for the same reasons set forth in claim 1’s rejection further disclose the reception unit receives a disclosure permission from the user of the target job for each item for which the disclosure request is received (Kirkland, Abstract and Fig. 6).

As to claim 6, the teachings of Kirkland, Salgado and Nunn as combined for the same reasons set forth in claim 1’s rejection further disclose the requesting of the disclosure of the secret information with respect to the user of the target job is limited to a case in which it is determined that an error has occurred in a processing of the target job (Kirkland, Abstract where the secret information is discussed in column 1, lines 16-23, particularly, “Encryption methods, technologies, and products necessarily involve at least one, if not multiple pieces of ‘secret’ information. This information may take the form of keys, passwords, pass phrases, salts, etc.” and thus its omission would cause an error in any related attempted completion of the tasks).  

As to claim 9, the teachings of Kirkland, Salgado and Nunn as combined for the same reasons set forth in claim 1’s rejection further disclose a reception unit selects one or more target jobs satisfying a specified condition, and receives a disclosure request related to secret information in the selected one or more target jobs (Salgado, [0048]-[0049], particularly, “A layered . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkland, Salgado, and Nunn in view of Reddy et al (US Pub. No. 2010/0027054), hereafter, “Reddy.”

As to claim 7, the combination of Kirkland, Salgado, and Nunn disclose the parent claim but does not disclose reception unit displays a job list including one or more jobs for which an error is determined to have occurred, and receives a selection of the target job from the job list.  However, Reddy discloses a reception unit displays a job list including one or more jobs for which an error is determined to have occurred, and receives a selection of the target job from the job list ([0140], particularly, “The "Print" button will become available when a job is selected from the list…If a job is protected (printed with a username/password by using Pharos.RTM. Popups) and the password is not the same as the user's password in the Pharos.RTM. Server, then the user will be prompted for the correct password for the job before allowing it to be printed.”). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Kirkland, Salgado, Nunn with Reddy in order to provide to manage a plurality of tasks more easily via a list.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452